DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1 recites “an average thickness of the one or more gaps is 1L” and “a sum of cross-sectional areas of the one or more gaps is greater than or equal to 200 L2 and less than or equal to 500 L2” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  According to the originally filed specification such as, but not limited to, Paragraphs [0029]-[0036], a sum of cross-sectional areas of the one or more gaps is Sg and an average value of thickness is Ig. The term “equal to 200 and less than or equal to 500” is a ratio of Sg/Ig as disclosed clearly in the specification. The specification does not mention where Ig is 1L and Sg is greater than or equal to 200 L2 and less than or equal to 500 L2 but instead Sg/Ig is greater than or equal to 200 and less than or equal to 500. Therefore, there is no written description where Ig is 1L and Sg is greater than or equal to 200 L2 and less than or equal to 500 L2. As best understood from the specification, the claim limitation should read “a sum of cross-sectional areas of the one or more gaps is greater than or equal to 200 and less than or equal to 500 times an average thickness of the one or more gaps” as previously stated.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 recites “average thickness of the one or more gaps is 1L” and “a sum of cross-sectional areas of the one or more gaps is greater than or equal to 200 L2 and less than or equal to 500 L2” is indefinite and unclear regarding the term “1L”. The examiner suggests clarification. Also, the sum of cross-sectional areas of the one or more gaps should be unit L2. The range “equal to 200 L2 and less than or equal to 500 L2“ is a ratio and not a square unit.  Therefore, the ratio should state “greater than or equal to 200 L and less than or equal to 500 L times an average thickness of the one or more gaps”. The examiner suggests clarification as the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto [JP 10-340821] in view of Yasuda [JP 2008-294192], Nakamura et al. [JP 2008-166580], and Mase et al. [JP 09-306761] (to show inherency).

a center core (23a of element 23) that is arranged on an inner side of a primary coil (25), which is arranged on an inner side of a secondary coil (27, see Fig. 1, Paragraph [0013]);
a side core (left portion of element 23) that is arranged on an outer side of the primary coil (25) and an outer side of the secondary coil (27, see Fig. 1), and that is combined with the center core (23a of element 23) to form a closed magnetic circuit (see Fig. 1),
wherein one or more gaps (23b) are provided between the center core and the side core (see Figs. 1-2), or in the side core; and
one or more magnets (33 of element 34) correspondingly arranged in the one or more gaps (see Figs. 1-2), wherein
where a thickness (T since element 34 is fitted to gap 23b, Paragraphs [0015], [0020]) of the one or more gaps (23b) is measured in a length unit L (mm) and an average thickness (average thickness of T since thickness is uniform, Paragraphs [0015], [0020]) of the one or more gaps (23b) is 1L (1 mm), a sum of cross-sectional areas (W x D since element 34 is fitted to gap 23b, Paragraphs [0015], [0020]) of the one or more gaps (23b) is greater than or equal to 200 L2 and less than or equal to 500 L2 (W x D = (20 mm x 10 mm) = 200 mm2, Paragraphs [0015], [0020], (W x D)/T = (20 mm x 10 mm)/1 mm = 200 mm or (20 mm x 10 mm)/0.8 mm = 250 mm), thereby achieving, by the one or more magnets, application of a reverse bias equal to or more than a saturation magnetic flux density of the center core (as of limitation "thereby achieving, by the one or more magnets, application of a reverse bias equal to or more than a saturation magnetic flux density of the center core", it is seen that the Okamoto reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as thereby achieving, by the one or more magnets, application of a reverse bias equal to or more than a saturation magnetic flux density of the center core).

Yasuda shows an ignition coil (Fig. 1 with teachings from Figs. 2-3) teaching and suggesting a center core (11) that is arranged on an inner side of a primary coil (2), which is arranged on an inner side of a secondary coil (3); and a side core (12) that is arranged on an outer side of the primary coil (2) and an outer side of the secondary coil (3), and that is combined with the center core (11) to form a closed magnetic circuit (see Fig. 1, Paragraph [0016]), a sum of cross-sectional areas (S4) of the one or more magnets (4) is set to be greater than or equal to three times and less than seven times (Paragraphs [0016], [0022]) a cross-sectional area (S111) of the center core (111, Problem to be Solved, Paragraphs [0016], [0022]) around which the primary coil (2) is wound (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a closed magnetic circuit and a sum of cross-sectional areas of the one or more magnets is set to be greater than or equal to three times and less than seven times a cross-sectional area of the center core around which the primary coil is wound as taught by Yasuda for the ignition coil as disclosed by Okamoto to form an ignition coil which can compatibly made compact and can generate large output (Abstract, Problem to be Solved, Paragraph [0012]).
In addition, It would have been obvious to one having ordinary skill in the art at the time the invention was made to a sum of cross-sectional areas of the one or more magnets is set to be greater than or equal to three times and less than seven times a cross-sectional area of the center core around which the primary coil, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges 
Okamoto et al. in view of Yasuda does not explicitly show a reverse bias equal to or more than a saturation magnetic flux density of the center core.
Nakamura et al. shows an ignition coil (Fig. 1) teaching and suggesting a reverse bias (1.6 to 2.0 T, claim 10, Paragraph [0009]) equal to or more than a saturation magnetic flux density of the center core (10 is made of grain-oriented silicon steel plate which can inherently have a saturation magnetic flux density of 1.9 T or 2.0 T, claim 10, Paragraph [0009]) (20, claim 10, Paragraph [0009]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a reverse bias equal to or more than a saturation magnetic flux density of the center core as taught by Nakamura et al. for the ignition coil as disclosed by Okamoto in view of Yasuda to obtain reliably sufficient ignition energy and resolve problems such as flame failure and ignition mistake by energy shortage (Paragraph [0009]).
Moreover, Mase et al. inherently teaches a saturation magnetic flux density of the center core being 1.9 or 2.0 T (Paragraph [0034]). 
Therefore, the combination of Okamoto in view of Yasuda, Nakamura et al., and Mase et al. shows a reverse bias (1.6 to 2.0 T, claim 10, Paragraph [0009] of Nakamura et al.) equal to or more than a saturation magnetic flux density of the center core (grain-oriented silicon steel plate which can inherently have a saturation magnetic flux density of 1.9 T or 2.0 T, Paragraph [0034] of Mase et al.) is applied by the magnet (20, claim 10, Paragraph [0009] of Nakamura et al.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a reverse bias equal to or more than a saturation magnetic flux density of the center core is applied by the magnet as taught by Mase et al. for the 
Regarding Claim 12, Yasuda shows wherein the cross-sectional area (S13) of each of the one or more gaps (13) is set to be equal to or larger (Paragraph [0006]) than the cross-sectional area (S4) of the one or more corresponding magnets (4, see Fig. 1, Paragraph [0006]).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Yasuda, Nakamura et al., and Mase et al. as applied to claims 11-12 above, and further in view of Murata et al. [U.S. Pub. No. 2002/0007828].
Regarding Claims 13-14, Okamoto in view of Yasuda, Nakamura et al., and Mase et al. shows the claimed invention as applied above but does not explicitly show the one or more gaps and the one or more corresponding magnets are arranged in the side core.
Murata et al. shows an ignition coil (Fig. 1) teaching and suggesting the one or more gaps (1a) and the one or more corresponding magnets (15) are arranged in the side core (see Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the one or more gaps and the one or more corresponding magnets are arranged in the side core as taught by Murata et al. for the ignition coil as disclosed by Okamoto in view of Yasuda, Nakamura et al., and Mase et al. to obtain desirable operating characteristics for the ignition coil (Paragraph [0047]).

Claims 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Yasuda, Nakamura et al., and Mase et al. as applied to claims 11-12 above, and further in view of Hori [JP 2009-124015].

Hori shows an ignition coil (Figs. 1-2) teaching and suggesting the side core (11) has a height larger than a height of the center core (13, see Figs. 1-2, core 11 has a height larger than a height of core 13, Paragraphs [0023]-[0024]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the side core has a height larger than a height of the center core as taught by Hori for the ignition coil as disclosed by Okamoto in view of Yasuda, Nakamura et al., and Mase et al. to facilitate mechanical stability and protection of the center core (Paragraphs [0022]-[0024]).
Regarding Claim 19, Okamoto in view of Yasuda, Nakamura et al., and Mase et al. shows the claimed invention as applied above but does not explicitly show the side core has a cross-sectional area larger than a cross-sectional area of the center core.
Hori shows an ignition coil (Figs. 1-2) teaching and suggesting the side core (11) has a cross-sectional area larger than a cross-sectional area of the center core (13, see Figs. 1-2, core 11 in the length, width, or thickness direction has a cross-sectional area larger than a cross-sectional area of the core 13 in the length, width, or thickness direction, Paragraphs [0023]-[0024]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the side core has a cross-sectional area larger than a cross-sectional area of the center core as taught by Hori for the ignition coil as disclosed by Okamoto in view of Yasuda, Nakamura et al., and Mase et al. to facilitate mechanical stability and protection of the center core (Paragraphs [0022]-[0024]).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Yasuda, Nakamura et al., Mase et al., and Murata et al. as applied to claims 13-14 above, and further in view of Hori [JP 2009-124015].
Regarding Claims 17-18, Okamoto in view of Yasuda, Nakamura et al., Mase et al., and Murata et al. shows the claimed invention as applied above but does not explicitly show the side core has a height larger than a height of the center core.
Hori shows an ignition coil (Figs. 1-2) teaching and suggesting the side core (11) has a height larger than a height of the center core (13, see Figs. 1-2, core 11 has a height larger than a height of core 13, Paragraphs [0023]-[0024]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the side core has a height larger than a height of the center core as taught by Hori for the ignition coil as disclosed by Okamoto in view of Yasuda, Nakamura et al., Mase et al., and Murata et al. to facilitate mechanical stability and protection of the center core (Paragraphs [0022]-[0024]).

Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Yasuda, Nakamura et al., Mase et al., and Murata et al. as applied to claims 13-14 above, and further in view of Peghaire et al. [FR 2839580].
Regarding Claims 20-21, Okamoto in view of Yasuda, Nakamura et al., Mase et al., and Murata et al. shows the claimed invention as applied above but does not show the cross-sectional area of each of the one or more gaps is larger than a cross-sectional area of the one or more corresponding magnets.
Peghaire et al. shows an ignition coil (Figs. 1A-3C) teaching and suggesting the cross-sectional area (SG) of each of the one or more gaps (3) is larger than a cross-sectional area (SM) of the one or more corresponding magnets (4, see Figs. 1A-3C, see Pages 6-10 of Translation).

Regarding Claims 22-23, Peghaire et al. shows the thickness (LG) of each of the one or more gaps (3) without the one or more corresponding magnets (4) is decreased (see Figs. 1A-3C, thickness of LG without the magnet 4 is decreased compared to thickness of LM with magnet 4, see Pages 6-10 of Translation).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Yasuda, Nakamura et al., and Mase et al. as applied to claim 11 above, and further in view of Peghaire et al. [FR 2839580].
Regarding Claim 24, Okamoto in view of Yasuda, Nakamura et al., and Mase et al. shows the claimed invention as applied above but does not show the thickness of each of the one or more gaps is increased at a portion on an outer side of the ignition coil.
Peghaire et al. shows an ignition coil (Figs. 1A-3C) teaching and suggesting the thickness (LM) of each of the one or more gaps (3) is increased at a portion on an outer side of the ignition coil (see Fig. 3C, thickness of LM is increased at a portion on an outer side of the ignition coil compared to the thickness of LG, see Pages 6-10 of Translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness of each of the one or more gaps is increased at a portion on an outer side of the ignition coil as taught by Peghaire et al. for the ignition coil as disclosed by Okamoto in view of Yasuda, Nakamura et al., and Mase et al. to .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Yasuda, Nakamura et al., and Mase et al. as applied to claim 11 above, and further in view of Fukui et al. [U.S. Patent No. 3,968,465].
Regarding Claim 24, Okamoto in view of Yasuda, Nakamura et al., and Mase et al. shows the ignition coil but does not show the thickness of each of the one or more gaps is increased at a portion on an outer side of the device.
Fukui et al. shows a device (Fig. 6) teaching and suggesting the thickness (thickness at element 63) of each of the one or more gaps is increased at a portion on an outer side of the device (see Fig. 6, thickness of element 63 is increased at a portion on an outer side of the device compared to the thickness of element 62, Col. 7, Lines 35-55).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness of each of the one or more gaps is increased at a portion on an outer side of the ignition coil as taught by Fukui et al. for the ignition coil as disclosed by Okamoto in view of Yasuda, Nakamura et al., and Mase et al. such that the demagnetizing field will not directly applied to the magnet, thus preventing demagnetization of a permanent magnet, with the result that the inductance is stabilized (Col. 7, Lines 56-68).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Yasuda, Nakamura et al., and Mase et al. as applied to claim 11 above, and further in view of Tera et al. [U.S. Pub. No. 2015/0332825].

Tera et al. shows a device (Figs. 1-7) teaching and suggesting the thickness of each of the one or more gaps is increased at a portion on an outer side of the device (see Figs. 1-7, thickness of the gap is increased at a portion on an outer side of the device).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness of each of the one or more gaps is increased at a portion on an outer side of the ignition coil as taught by Tera et al. for the ignition coil as disclosed by Okamoto in view of Yasuda, Nakamura et al., and Mase et al. to reduce eddy current and hysteresis loss (Paragraph [0065]).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Yasuda, Nakamura et al., and Mase et al. as applied to claim 11 above, and further in view of Maruyama et al. [JP 07-320960].
Regarding Claim 25, Okamoto in view of Yasuda, Nakamura et al., and Mase et al. shows the claimed invention as applied above but does not show a thickness of the one or more corresponding magnets is decreased as compared with the thickness of each of the one or more gaps, and wherein the thickness of each of the one or more gaps is secured by a core cushion.
Maruyama et al. shows an ignition coil (Figs. 1-8) teaching and suggesting a thickness of the one or more corresponding magnets is decreased as compared with the thickness of each of the one or more gaps (see Figs. 1-8, a thickness of magnet 27 is decreased as compared with the thickness of the gap since element 28 is also present), and wherein the thickness of each of the one or more gaps is secured by a core cushion (28, element 28 is an elastic 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the one or more corresponding magnets is decreased as compared with the thickness of each of the one or more gaps, and wherein the thickness of each of the one or more gaps is secured by a core cushion as taught by Maruyama et al. for the ignition coil as disclosed by Okamoto in view of Yasuda, Nakamura et al., and Mase et al. to prevent the magnet from being cracked and broken, suppress frictional heat and prevent energy loss (Paragraph [0059]).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Yasuda, Nakamura et al., Mase et al., and Murata et al. as applied to claims 13-14 above, and further in view of Idogawa et al. [U.S. Pub. No. 2012/0103313].
Regarding Claims 26-27, Nakamura et al. shows the side core is formed using a grain-oriented electrical steel sheet (claim 10, Paragraph [0009]), and the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core (as of limitation "the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core", it is seen that the Nakamura et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core).
Morever, Idogawa et al. shows an ignition coil (Figs. 1-9) teaching and suggesting the side core (4) is formed using a grain-oriented electrical steel sheet (Paragraph [0045]), and the side core has an easy magnetization direction (100) in a direction perpendicular to an axial direction of the center core (see Figs. 1-9, side core 4 has an easy magnetization direction 100 in a direction perpendicular to an axial direction of center core 1, as of limitation "the side core 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core as taught by Idogawa et al. for the ignition coil as disclosed by Okamoto in view of Yasuda, Nakamura et al., Mase et al., and Murata et al. to obtain high performance ignition coil through which a magnetic flux readily passes (Paragraph [0048]).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Yasuda, Nakamura et al., Mase et al., and Murata et al. as applied to claims 13-14 above, and further in view of Akashi et al. [JP 2005-223210].
Regarding Claims 26-27, Nakamura et al. shows the side core is formed using a grain-oriented electrical steel sheet (claim 10, Paragraph [0009]), and the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core (as of limitation "the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core", it is seen that the Nakamura et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core).
Morever, Akashi et al. shows an ignition coil (Figs. 5-8) teaching and suggesting the side core (20b, 21b of Figs. 5-6 or 22b, 23b of Figs. 7-8) is formed using a grain-oriented electrical steel sheet (Paragraph [0019]), and the side core has an easy magnetization direction (see Figs. 5-8, Abstract, Solution, Paragraphs [0024] and [0030]) in a direction perpendicular to an 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core as taught by Akashi et al. for the ignition coil as disclosed by Okamoto in view of Yasuda, Nakamura et al., Mase et al., and Murata et al. to facilitate efficiency such as easily magnetized and the ignition coil can be miniaturized (Paragraph [0010]).

Claims 11-12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peghaire et al. [FR 2839580] in view of Yasuda [JP 2008-294192] and Nakamura et al. [JP 2008-166580].
Regarding Claim 11 (see 112 rejections above), Peghaire et al. shows an ignition coil for an internal combustion engine (Figs. 1A-3C, Page 1 of Translation), the ignition coil comprising:
a center core (core with element 5) that is arranged on an inner side of a coil (5);
a side core (core without element 5) that is arranged on an outer side of the coil (5), and that is combined with the center core (see Figs. 1A-3C) to form a closed magnetic circuit (2),
wherein one or more gaps (LM, LG) are provided between the center core (see Figs. 1A-2C) and the side core (see Figs. 1A-2C), or in the side core (see Figs. 3A-3C); and
one or more magnets (4) correspondingly arranged in the one or more gaps (LM), wherein
2 or SG = S’G + SM = 72 + 120 = 192 mm2) is greater than or equal to 200 L2 and less than or equal to 500 L2 (LG = 0.5 mm, 120/0.5 = 240 mm or 192/0.5 = 384 mm, see Pages 6-10 of Translation, also Page 10 of Translation disclose SM = 120 mm2 and LM = 0.5 mm so 120/0.5 = 240 mm); thereby achieving, by the one or more magnets, application of a reverse bias equal to or more than a saturation magnetic flux density of the center core (as of limitation "thereby achieving, by the one or more magnets, application of a reverse bias equal to or more than a saturation magnetic flux density of the center core", it is seen that the Okamoto reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as thereby achieving, by the one or more magnets, application of a reverse bias equal to or more than a saturation magnetic flux density of the center core), and 
a saturation magnetic flux density (BFSAT) of the center core (BFSAT = 1.7 T, Pages 8-9 of Translation).
Peghaire et al. does not explicitly show a center core that is arranged on an inner side of a primary coil, which is arranged on an inner side of a secondary coil, a side core that is arranged on an outer side of the primary coil and an outer side of the secondary coil, and a reverse bias equal to or more than a saturation magnetic flux density of the center core, and a sum of cross-sectional areas of the one or more magnets is set to be greater than or equal to three times and less than seven times a cross-sectional area of the center core around which the primary coil is wound.
Yasuda shows an ignition coil (Fig. 1 with teachings from Figs. 2-3) teaching and suggesting a center core (11) that is arranged on an inner side of a primary coil (2), which is arranged on an inner side of a secondary coil (3); and a side core (12) that is arranged on an outer side of the primary coil (2) and an outer side of the secondary coil (3), and that is 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a center core that is arranged on an inner side of a primary coil, which is arranged on an inner side of a secondary coil, a side core that is arranged on an outer side of the primary coil and an outer side of the secondary coil, and a sum of cross-sectional areas of the one or more magnets is set to be greater than or equal to three times and less than seven times a cross-sectional area of the center core around which the primary coil is wound as taught by Yasuda for the ignition coil as disclosed by Peghaire et al. to form an ignition coil which can compatibly made compact and can generate large output (Abstract, Problem to be Solved, Paragraph [0012]).
In addition, It would have been obvious to one having ordinary skill in the art at the time the invention was made to a sum of cross-sectional areas of the one or more magnets is set to be greater than or equal to three times and less than seven times a cross-sectional area of the center core around which the primary coil, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to achieve reduction in size and increase in output.  In re Aller, 105 USPQ 233.
Peghaire et al. in view of Yasuda does not explicitly show a reverse bias equal to or more than a saturation magnetic flux density of the center core.
Nakamura et al. shows an ignition coil (Fig. 1) teaching and suggesting a reverse bias (1.6 to 2.0 T, claim 10, Paragraph [0009]) equal to or more than a saturation magnetic flux density of the center core (10 is made of grain-oriented silicon steel plate which can inherently 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a reverse bias equal to or more than a saturation magnetic flux density of the center core as taught by Nakamura et al. for the ignition coil as disclosed by Peghaire et al. in view of Yasuda to obtain reliably sufficient ignition energy and resolve problems such as flame failure and ignition mistake by energy shortage (Paragraph [0009]).
Therefore, the combination of Peghaire et al. in view of Yasuda and Nakamura et al. shows a reverse bias (1.6 to 2.0 T, claim 10, Paragraph [0009] of Nakamura et al.) equal to or more than a saturation magnetic flux density of the center core (grain-oriented silicon steel plate which can inherently have a saturation magnetic flux density of 1.7 T, Pages 8-9 of Peghaire et al.) is applied by the magnet (20, claim 10, Paragraph [0009] of Nakamura et al.).
Regarding Claim 12, Yasuda shows wherein the cross-sectional area (S13) of each of the one or more gaps (13) is set to be equal to or larger (Paragraph [0006]) than the cross-sectional area (S4) of the one or more corresponding magnets (4, see Fig. 1, Paragraph [0006]).
Regarding Claim 24, Peghaire et al. shows the thickness (LM) of each of the one or more gaps (3) is increased at a portion on an outer side of the ignition coil (see Fig. 3C, thickness of LM is increased at a portion on an outer side of the ignition coil compared to the thickness of LG, see Pages 6-10 of Translation).

Claims 13-14 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peghaire et al. in view of Yasuda and Nakamura et al. as applied to claims 11-12 above, and further in view of Murata et al. [U.S. Pub. No. 2002/0007828].

Murata et al. shows an ignition coil (Fig. 1) teaching and suggesting the one or more gaps (1a) and the one or more corresponding magnets (15) are arranged in the side core (see Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the one or more gaps and the one or more corresponding magnets are arranged in the side core as taught by Murata et al. for the ignition coil as disclosed by Peghaire et al. in view of Yasuda and Nakamura et al. to obtain desirable operating characteristics for the ignition coil (Paragraph [0047]).
Regarding Claims 20-21, Peghaire et al. shows the cross-sectional area (SG) of each of the one or more gaps (3) is larger than a cross-sectional area (SM) of the one or more corresponding magnets (4, see Figs. 1A-3C, see Pages 6-10 of Translation).
Regarding Claims 22-23, Peghaire et al. shows the thickness (LG) of each of the one or more gaps (3) without the one or more corresponding magnets (4) is decreased (see Figs. 1A-3C, thickness of LG without the magnet 4 is decreased compared to thickness of LM with magnet 4, see Pages 6-10 of Translation).

Claims 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peghaire et al. in view of Yasuda and Nakamura et al. as applied to claims 11-12 above, and further in view of Hori [JP 2009-124015].
Regarding Claims 15-16, Peghaire et al. in view of Yasuda and Nakamura et al. shows the claimed invention as applied above but does not explicitly show the side core has a height larger than a height of the center core.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the side core has a height larger than a height of the center core as taught by Hori for the ignition coil as disclosed by Peghaire et al. in view of Yasuda and Nakamura et al. to facilitate mechanical stability and protection of the center core (Paragraphs [0022]-[0024]).
Regarding Claim 19, Peghaire et al. in view of Yasuda and Nakamura et al. shows the claimed invention as applied above but does not explicitly show the side core has a cross-sectional area larger than a cross-sectional area of the center core.
Hori shows an ignition coil (Figs. 1-2) teaching and suggesting the side core (11) has a cross-sectional area larger than a cross-sectional area of the center core (13, see Figs. 1-2, core 11 in the length, width, or thickness direction has a cross-sectional area larger than a cross-sectional area of the core 13 in the length, width, or thickness direction, Paragraphs [0023]-[0024]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the side core has a cross-sectional area larger than a cross-sectional area of the center core as taught by Hori for the ignition coil as disclosed by Peghaire et al. in view of Yasuda and Nakamura et al. to facilitate mechanical stability and protection of the center core (Paragraphs [0022]-[0024]).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peghaire et al. in view of Yasuda, Nakamura et al., and Murata et al. as applied to claims 13-14 above, and further in view of Hori [JP 2009-124015].

Hori shows an ignition coil (Figs. 1-2) teaching and suggesting the side core (11) has a height larger than a height of the center core (13, see Figs. 1-2, core 11 has a height larger than a height of core 13, Paragraphs [0023]-[0024]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the side core has a height larger than a height of the center core as taught by Hori for the ignition coil as disclosed by Peghaire et al. in view of Yasuda, Nakamura et al., and Murata et al. to facilitate mechanical stability and protection of the center core (Paragraphs [0022]-[0024]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peghaire et al. in view of Yasuda and Nakamura et al. as applied to claim 11 above, and further in view of Fukui et al. [U.S. Patent No. 3,968,465].
Regarding Claim 24, Peghaire et al. in view of Yasuda and Nakamura et al. shows the claimed invention as applied above.
In addition, Fukui et al. shows a device (Fig. 6) teaching and suggesting the thickness (thickness at element 63) of each of the one or more gaps is increased at a portion on an outer side of the device (see Fig. 6, thickness of element 63 is increased at a portion on an outer side of the device compared to the thickness of element 62, Col. 7, Lines 35-55).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness of each of the one or more gaps is increased at a portion on an outer side of the ignition coil as taught by Fukui et al. for the ignition coil as disclosed by Peghaire et al. in view of Yasuda and Nakamura et al. such that the .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peghaire et al. in view of Yasuda and Nakamura et al. as applied to claim 11 above, and further in view of Tera et al. [U.S. Pub. No. 2015/0332825].
Regarding Claim 24, Peghaire et al. in view of Yasuda and Nakamura et al. shows the claimed invention as applied above.
Tera et al. shows a device (Figs. 1-7) teaching and suggesting the thickness of each of the one or more gaps is increased at a portion on an outer side of the device (see Figs. 1-7, thickness of the gap is increased at a portion on an outer side of the device).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness of each of the one or more gaps is increased at a portion on an outer side of the ignition coil as taught by Tera et al. for the ignition coil as disclosed by Peghaire et al. in view of Yasuda and Nakamura et al. to reduce eddy current and hysteresis loss (Paragraph [0065]).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peghaire et al. in view of Yasuda and Nakamura et al. as applied to claim 11 above, and further in view of Maruyama et al. [JP 07-320960].
Regarding Claim 25, Peghaire et al. in view of Yasuda and Nakamura et al. shows the claimed invention as applied above but does not show a thickness of the one or more corresponding magnets is decreased as compared with the thickness of each of the one or more gaps, and wherein the thickness of each of the one or more gaps is secured by a core cushion.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the one or more corresponding magnets is decreased as compared with the thickness of each of the one or more gaps, and wherein the thickness of each of the one or more gaps is secured by a core cushion as taught by Maruyama et al. for the ignition coil as disclosed by Peghaire et al. in view of Yasuda and Nakamura et al. to prevent the magnet from being cracked and broken, suppress frictional heat and prevent energy loss (Paragraph [0059]).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peghaire et al. in view of Yasuda, Nakamura et al. and Murata et al. as applied to claims 13-14 above, and further in view of Idogawa et al. [U.S. Pub. No. 2012/0103313].
Regarding Claims 26-27, Nakamura et al. shows the side core is formed using a grain-oriented electrical steel sheet (claim 10, Paragraph [0009]), and the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core (as of limitation "the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core", it is seen that the Nakamura et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core as taught by Idogawa et al. for the ignition coil as disclosed by Peghaire et al. in view of Yasuda, Nakamura et al. and Murata et al. to obtain high performance ignition coil through which a magnetic flux readily passes (Paragraph [0048]).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peghaire et al. in view of Yasuda, Nakamura et al. and Murata et al. as applied to claims 13-14 above, and further in view of Akashi et al. [JP 2005-223210].
Regarding Claims 26-27, Nakamura et al. shows the side core is formed using a grain-oriented electrical steel sheet (claim 10, Paragraph [0009]), and the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core (as of limitation "the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core", it is seen that the Nakamura et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the side core 
Morever, Akashi et al. shows an ignition coil (Figs. 5-8) teaching and suggesting the side core (20b, 21b of Figs. 5-6 or 22b, 23b of Figs. 7-8) is formed using a grain-oriented electrical steel sheet (Paragraph [0019]), and the side core has an easy magnetization direction (see Figs. 5-8, Abstract, Solution, Paragraphs [0024] and [0030]) in a direction perpendicular to an axial direction of the center core (20a, 21a of Figs. 5-6 or 22a, 23a of Figs. 7-8, see Figs. 5-8, side core has an easy magnetization direction in a direction perpendicular to an axial direction of center core, as of limitation "the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core", it is seen that the Akashi et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the side core has an easy magnetization direction in a direction perpendicular to an axial direction of the center core as taught by Akashi et al. for the ignition coil as disclosed by Peghaire et al. in view of Yasuda, Nakamura et al. and Murata et al. to facilitate efficiency such as easily magnetized and the ignition coil can be miniaturized (Paragraph [0010]).

Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Yasuda does not show “wherein a sum of cross-sectional areas of the one or more magnets is set to be greater than or equal to three times and less than seven times a cross-sectional area of the center core around which the 
In addition, applicant’s argues that Yasuda is silent with regard to the cross-sectional area of the permanent magnet being less than any value, much less “less than seven times a cross-sectional area of the center core facing the one or more gaps” is found not persuasive because Yasuda discloses overlapping ranges in Paragraphs [0016], [0022] such that Yasuda shows the cross-sectional areas (S4) of the permanent magnets (4) is less than seven times (Paragraphs [0016], [0022]) a cross-sectional area (S111) of the center core (111, Problem to be Solved, Paragraphs [0016], [0022]) facing the one or more gaps (see Figs. 1-3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to a sum of cross-sectional areas of the one or more magnets is set to be greater than or equal to three times and less than seven times a cross-sectional area of the center core around which the primary coil, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art in order to achieve reduction in size and increase in output.  In re Aller, 105 USPQ 233.
Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837